Mr. Justice Mercur
delivered the opinion of the court, December 30th 1882.
This contention arises in the distribution of a fund produced by a-sheriff’s sale of real estate. The correctness of the decree is determined by the extent of the appellee’s interest in the property sold. The facts necessary to understand the case are these: The appellant owned the land bound by the lion of judgments. On the 16th December 1880 a written agreement under seal was entered into between him and the appellee. The appellant, inter alia, thereby proposed to sell to the appellee, the offer to remain open for forty days thereafter, all the coal underlying certain lands therein described, at the rate of $23.75 an acre, if the purchase-money should all be paid down in one payment, but if in two different annual payments, then to be $25 per acre, the first, payment to be made within three months from the date of acceptance of the proposal; a deed with general warranty to be made when the last payment should be secured by judgment note or mortgage on the property. On the 22d January 1881 and again on the 24th the appellee gave to the appellant written notice that he accepted the proposition contained in the optional agreement and would comply with all of its requirements.
On the 9th April 1881, and before any payment became *489due from the appellee, according to the agreement, the property was sold on a judgment recovered against the appellant prior to the 16th of December 1880. The sale produced a sum more than sufficient to pay all judgments against the appellant which were liens on the property and more than the whole sum which the appellee had agreed to pay therefor. That excess was claimed by each party to this appeal, but was ordered to be paid to the appellee. This appeal is from that decree.
Tlie auditor found as a fact, and on sufficient evidence, that the appellee was not guilty of any fraud in procuring the agreement. The court confirmed the finding. The appellant entered into the agreement with sufficient opportunity to fairly understand all its terms and conditions. No undue means were practiced. The agreement contains nothing unlawful or inequitable. It gave the appellee forty days within which to accept the. proposition, fie accepted it, and gave to the appellant notice thereof, within the time specified. By this acceptance and notice the contract became binding on both parties thereto. Thenceforth there was no want of mutuality. It became a binding agreement for the sale and the purchase of the real estate. In equity the vendee became the owner thereof subject to the payment of the price stipulated. His right of property therein flows from the contract and exists before any payment of purchase-money may have been made: Siter et al. Appeal, 2 Casey 178. Hence a sheriff’s sale on a judgment entered against the vendor before his agreement to sell and convey cannot give him the proceeds of the equitable estate of his vendee. As against his vendor, the vendee is entitled to the sum produced by the sale in excess of the amount which lie agreed to pay. The vendor’s interest is limited by the amount of his unpaid purchase-money. When that is fully paid his claim on the property and on the proceeds thereof is discharged. He is no more entitled to the excess than if the equitable owner had sold his interest at private sale, for a sum equal to that excess, to one who took it charged with the payment of the amount due for the legal title. In either case it is the measure of the value of the vendee’s interest in the land: Kerr et al. v. Day, 2 Harris 112; Siter et al. Appeal, supra; Corson v. Mulvany, 13 Wright 88; Smith & Fleek’s Appeal, 19 P. F. Smith 474.
It is true specific performance would not be enforced if there were such superior equities in the appellant as to make it unjust to him to enforce the contract; but we discover no such equities in this case. The fact that after acceptance of the offer, and before the vendee was in any default, the coal advanced in value, does not enlarge the equities of the vendor, nor deprive the vendee of the benefit of his bargain. If it had depreciated in value he must have borne the loss. As it was enhanced he *490is entitled to the gain. The contract was certain, fair, and just, between the parties. The learned judge committed no error in decreeing the fund to be paid to the appellee.
Decree affirmed and appeal dismissed at the costs of the appellant.